

	

		II 

		109th CONGRESS

		1st Session

		S. 540

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To strengthen and permanently preserve

		  social security.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Saving Social Security Act of

			 2005.

			

				(b)

				Table of contents

				The table of contents for

			 this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					TITLE I—Investment-based social security

					Sec. 101. Establishment of an investment-based option for

				social security benefits.

					

						Part B—Investment-based social security

					

					

						Sec. 250. Definitions.

					

					

						Sec. 251. Election to waive eligibility.

					

					

						Sec. 252. Social security savings accounts for employees (SAFE

				  accounts).

					

					

						Sec. 253. SAFE Investment Fund.

					

					

						Sec. 254. Distributions.

					

					

						Sec. 255. Social Security Investment Board.

					

					Sec. 102. Adjustments to primary insurance amounts under part

				A of title II

				of the Social Security Act for

				investing workers with SAFE accounts.

					Sec. 103. Tax treatment of investment-based social

				security.

					Sec. 104. Study on use of private annuities for SAFE account

				distributions.

					Sec. 105. Study regarding financial literacy.

					TITLE II—Debt-based social security

					Subtitle A—Adjustments

					Sec. 201. Modification to retirement age.

					Sec. 202. Modification of PIA factors to reflect changes in

				life expectancy.

					Sec. 203. Actuarial adjustment for retirements.

					Subtitle B—Maintenance of social security trust

				funds

					Sec. 211. Maintenance of adequate balances in the social

				security trust funds.

				

			

			I

			Investment-based social security

			

				101.

				Establishment of an investment-based option for social security

			 benefits

				

					(a)

					In general

					Title II of the

			 Social Security Act (42 U.S.C. 401 et

			 seq.) is amended—

					

						(1)

						by inserting before section

			 201 the following:

						

							

								A

								Debt-based social security

							;

					

						and

					

						(2)

						by adding at the end the

			 following:

						

							

								B

								Investment-based social security

								

									250.

									Definitions

									For purposes of this

				part—

									

										(1)

										Investing worker

										The term investing

				worker means any individual—

										

											(A)

											who after the date of

				enactment of this part—

											

												(i)

												receives wages on which

				there is imposed a tax under section 3101(a) of the Internal Revenue Code of

				1986; or

											

												(ii)

												derives self-employment

				income on which there is imposed a tax under section 1401(a) of the Internal

				Revenue Code of 1986; and

											

											(B)

											who was born on or after

				January 1, 1961, and does not make an election to waive investment-based social

				security under this part as provided under section 251(a).

										

										(2)

										Social security savings accounts for employees (SAFE

				Account)

										The term social

				security savings accounts for employees or SAFE Account

				means an account established for an investing worker within the SAFE Investment

				Fund under section 252.

									

										(3)

										SAFE Investment Fund

										The term SAFE

				Investment Fund or Fund means the fund established under

				section 253.

									

										(4)

										Social Security Investment Board

										The term Social

				Security Investment Board or Board means the board

				established under section 254.

									

										(5)

										Commissioner

										The term

				Commissioner means the Commissioner of Social Security.

									

									251.

									Election to waive eligibility

									

										(a)

										Election to waive eligibility for SAFE Accounts

										

											(1)

											In general

											Any individual may elect to

				waive eligibility under this part in such form and manner as prescribed by the

				Board at any time after such individual attains the age of 18 and before such

				individual attains the age of 25. Such election shall be irrevocable.

										

											(2)

											Individual born before January 1, 1981

											Notwithstanding paragraph

				(1), in the case of any individual born after December 31, 1960, and before

				January 1, 1981, such individual may elect to waive eligibility under this part

				in such form and manner as prescribed by the Board at any time before January

				1, 2007. Such election shall be irrevocable.

										

										(b)

										Disposition of SAFE Account

										In the case of any

				individual who makes an election under paragraph (1), any assets in such

				individual's SAFE Account shall be paid to the Federal Old-Age and Survivors

				Insurance Trust Fund, and such individual's eligibility for benefits under part

				A shall be determined as if such Account had never been established.

									

									252.

									Social security savings accounts for employees (SAFE

				accounts)

									

										(a)

										Establishment of SAFE Accounts

										Not later than 30 days

				after the date on which an individual first becomes an investing worker, the

				Social Security Investment Board shall establish a SAFE Account for such

				individual in the SAFE Investment Fund.

									

										(b)

										Contributions

										

											(1)

											In general

											The Secretary of the

				Treasury shall transfer from the Federal Old-Age and Survivors Insurance Trust

				Fund to the SAFE Investment Fund, for crediting by the Social Security

				Investment Board to the SAFE Account of an investing worker, an amount equal to

				the SAFE Account contribution amount with respect to each investing

				worker.

										

											(2)

											SAFE Account contribution amount

											For purposes of paragraph

				(1), the term SAFE Account contribution amount means, with respect

				to an investing worker for a calendar year, the product derived by

				multiplying—

											

												(A)

												the sum of the total wages

				paid to, and self-employment income derived by, such individual during such

				calendar year; by

											

												(B)

												4 percent.

											

										(c)

										Designation of investments

										

											(1)

											Initial designation

											

												(A)

												In general

												Not later than 10 days

				after an account is established for an investing worker under subsection (a),

				the investing worker shall designate to which investment funds within the SAFE

				Investment Fund contributions to such account under subsection (b) shall be

				allocated.

											

												(B)

												Default allocation

												

													(i)

													In general

													If no designation is made

				pursuant to paragraph (1), the Board shall allocate such contributions in

				accordance with the life-span investment option.

												

													(ii)

													Life-span investment option

													For purposes of this

				section, the life-span investment option shall provide for the management and

				investment of funds within an investing worker's SAFE account on the basis of

				the age of the investing worker in accordance with regulations established by

				the Board. In establishing regulations with respect to the life-span investment

				option under this subparagraph, the Board shall consider—

													

														(I)

														with respect to the

				youngest investing workers, investing 80 percent of such funds in stocks and 20

				percent of such funds in bonds; and

													

														(II)

														with respect to the oldest

				investing workers, investing 35 percent of such funds in stocks and 65 percent

				of such funds in bonds.

													

											(2)

											Subsequent designations

											At least twice each year,

				an investing worker may redesignate the allocation of investments funds within

				the SAFE Investment Fund to which contributions with respect to such investing

				worker are allocated.

										

										(d)

										Time designation takes effect

										A designation under

				subsection (c) shall take effect with respect to contributions made beginning

				more than 14 days after the date of the designation.

									

										(e)

										Investing worker’s property right in the SAFE

				Account

										Each SAFE Account

				designated by an investing worker is the sole property of the worker.

									

										(f)

										Form of designations

										Designations under this

				section shall be made—

										

											(1)

											on W–4 forms (or any

				successor forms); or

										

											(2)

											in such other manner as the

				Social Security Investment Board may prescribe in order to ensure ease of

				administration.

										

									253.

									SAFE Investment Fund

									

										(a)

										In general

										There shall be established

				and maintained in the Treasury of the United States a SAFE Investment Fund in

				the same manner as the Thrift Savings Fund under sections 8437 (excluding

				paragraphs (4) and (5) of subsection (c) thereof), 8438, and 8439 of title 5,

				United States Code, insofar as such sections are not inconsistent with the

				provisions of this part.

									

										(b)

										Investment earnings report

										

											(1)

											In general

											At least annually, the SAFE

				Investment Fund shall provide to each investing worker a SAFE Investment Status

				Report. Such report may be transmitted electronically upon the agreement of the

				investing worker under the terms and conditions established by the Social

				Security Investment Board.

										

											(2)

											Contents of report

											The SAFE Investment Status

				Report, with respect to a SAFE Account, shall provide the following

				information:

											

												(A)

												The total SAFE Account

				contributions made in the last quarter, the last year, and since the Account

				was established.

											

												(B)

												The amount and rate of

				return earned for each period described in subparagraph (A).

											

												(C)

												A projection of how much

				the investing worker will have available on the date the worker attains normal

				retirement age if such contributions and earnings continue at the same rate

				during the remaining period ending with such date.

											

										(c)

										Maximum administrative fee

										The SAFE Investment Fund

				shall charge each investing worker in the Fund a single, uniform annual

				administrative fee not to exceed 0.57 percent of the value of the assets

				invested in the worker’s SAFE Account.

									

									254.

									Distributions

									

										(a)

										Date of initial distribution

										Except as provided in

				subsection (b)(4), distributions may only be made from a SAFE Account of an

				investing worker on and after the earliest of—

										

											(1)

											the date the investing

				worker attains normal retirement age, as determined under section 216;

				or

										

											(2)

											the date on which funds in

				the investing worker’s SAFE Account are sufficient to transfer to the Federal

				Old-Age and Survivors Insurance Trust Fund—

											

												(A)

												an amount equal to the

				old-age insurance amount (as calculated under subsection (b)(1)(B)); and

											

												(B)

												an amount equal to the

				survivor's insurance amount (as calculated under subsection (b)(2)(B)).

											

										(b)

										Form of distribution

										

											(1)

											Federal annuity payment

											

												(A)

												In general

												On the date determined

				under subsection (a), so much of the balance in an investing worker's SAFE

				Account as does not exceed the old-age insurance amount shall be transferred to

				the Federal Old-Age and Survivors Insurance Trust Fund and the investing worker

				shall be entitled to a Federal annuity payment.

											

												(B)

												Old-age insurance amount

												For purposes of this

				section, the old-age insurance amount is an amount which is sufficient to

				provide a Federal annuity payment which, when added to the investing worker’s

				monthly benefit under part A, is equal to one-twelfth of 135 percent of the

				poverty line (as defined in section 673(2) of the Community Services Block

				Grant Act (42

				U.S.C. 9902(2))).

											

												(C)

												Federal annuity payment

												For purposes of this

				section, the term Federal annuity payment means a monthly payment

				from the Federal Old-Age and Survivors Insurance Trust Fund in an amount

				determined by the Social Security Investment Board based on the amount

				transferred to the Federal Old-Age and Survivors Insurance Trust Fund under

				subparagraph (A) and the life expectancy of the investing worker (determined

				under reasonable actuarial assumptions).

											

											(2)

											Family or survivor benefits for related individuals

											

												(A)

												In general

												On the date determined

				under subsection (a), in the case of an investing worker whose SAFE Account has

				funds in excess of the amount required to be transferred under paragraph

				(1)(A), so much of such excess funds as does not exceed the survivor's

				insurance amount shall be transferred to the Federal Old-Age and Survivors

				Insurance Trust Fund and any related individual shall be entitled to a

				survivor's payment at the time such related individual meets the applicable

				requirements for a monthly payment under section 202.

											

												(B)

												Survivor's insurance amount

												For purposes of this

				section, the survivor's insurance amount is an amount, determined by the Social

				Security Investment Board under rules established by such Board, which is

				sufficient to provide survivor's payments to all related individuals.

											

												(C)

												Survivor's payment

												For purposes of this

				section, the term survivor's payment means a monthly payment from

				the Federal Old-Age and Survivors Insurance Trust Fund in an amount which, when

				added to such related individual's monthly benefit (or projected monthly

				benefit) under this title, is equal to the benefit such related individual

				would be entitled to under section 202 if the investing worker had waived the

				application of this part.

											

												(D)

												Related individual

												For purposes of this

				section, the term related individual means, with respect to an

				investing worker, any individual entitled to benefits under section 202 based

				on the wages or self-employment income of such worker.

											

											(3)

											Payment of excess SAFE Account funds

											To the extent funds remain

				in an investing worker’s SAFE Account after the transfer required under

				paragraphs (1) and (2), such excess assets shall be payable to the worker in

				such manner and in such amounts as determined by the worker.

										

											(4)

											Distribution in the event of death

											If the investing worker

				dies before the date determined under subsection (a), the balance in the

				worker’s SAFE Account shall be distributed in the following manner:

											

												(A)

												Not more than an amount

				equal to the survivor's insurance amount shall be transferred to the Federal

				Old-Age and Survivors Insurance Trust Fund.

											

												(B)

												The remainder (if any)

				shall be distributed in a lump sum, under rules established by the Social

				Security Investment Board, to the investing worker’s estate, subject to

				applicable State laws.

											

									255.

									Social Security Investment Board

									

										(a)

										Establishment

										There is established within

				the Social Security Administration a Social Security Investment Board (in this

				Act referred to as the Board).

									

										(b)

										Composition

										The Board shall be composed

				of—

										

											(1)

											2 members from the private

				sector appointed by the President, of whom 1 shall be designated by the

				President as Chairman;

										

											(2)

											the Secretary of the

				Treasury;

										

											(3)

											the Chairman of the Federal

				Reserve Board; and

										

											(4)

											the Chairman of the

				Securities and Exchange Commission.

										

										(c)

										Advice and consent

										Appointments under

				subsection (b)(1) shall be made by and with the advice and consent of the

				Senate.

									

										(d)

										Membership requirements

										Members of the Board

				appointed under subsection (b)(1) shall have substantial experience, training,

				and expertise in finance, investments, or insurance.

									

										(e)

										Length of appointments

										

											(1)

											Terms

											A member of the Board

				appointed under subsection (b)(1) shall be appointed for a term of 6 years,

				except that of the members first appointed under subsection (b)(1)—

											

												(A)

												the Chairman shall be

				appointed for a term of 6 years; and

											

												(B)

												the remaining member shall

				be appointed for a term of 3 years.

											

											(2)

											Vacancies

											

												(A)

												In general

												A vacancy on the Board

				shall be filled in the manner in which the original appointment was made and

				shall be subject to any conditions that applied with respect to the original

				appointment.

											

												(B)

												Completion of term

												An individual chosen to

				fill a vacancy shall be appointed for the unexpired term of the member

				replaced.

											

											(3)

											Expiration

											The term of any member

				shall not expire before the earlier of—

											

												(A)

												the date on which the

				member’s successor takes office; or

											

												(B)

												1 year after the member’s

				term is scheduled to expire.

											

										(f)

										Duties

										The Board shall—

										

											(1)

											maintain SAFE Accounts and

				the SAFE Investment Fund in the same manner as the Thrift Savings Accounts and

				the Thrift Savings Fund are maintained by the Thrift Savings Board;

										

											(2)

											review and approve the

				budget of the Board;

										

											(3)

											establish policies for the

				administration of this part; and

										

											(4)

											carry out any other duties

				specified under this part.

										

										(g)

										Administrative provisions

										

											(1)

											In general

											The Board may—

											

												(A)

												adopt, alter, and use a

				seal;

											

												(B)

												direct the Executive

				Director to take such action as the Board considers appropriate to carry out

				the provisions of this part and the policies of the Board;

											

												(C)

												upon the concurring votes

				of 4 members, remove the Executive Director from office for good cause shown;

				and

											

												(D)

												take such other actions as

				may be necessary to carry out the functions of the Board.

											

											(2)

											Meetings

											The Board shall

				meet—

											

												(A)

												not less than once each

				month; and

											

												(B)

												at additional times at the

				call of the Chairman.

											

											(3)

											Exercise of powers

											

												(A)

												In general

												Except as provided in

				paragraph (1)(C), the Board shall perform the functions and exercise the powers

				of the Board on a majority vote of a quorum of the Board. Three members of the

				Board shall constitute a quorum for the transaction of business.

											

												(B)

												Vacancies

												A vacancy on the Board

				shall not impair the authority of a quorum of the Board to perform the

				functions and exercise the powers of the Board.

											

										(h)

										Compensation

										

											(1)

											In general

											Each member of the Board

				who is not an officer or employee of the Federal Government shall be

				compensated at the daily rate of basic pay for level IV of the Executive

				Schedule for each day during which such member is engaged in performing a

				function of the Board.

										

											(2)

											Expenses

											A member of the Board shall

				be paid travel, per diem, and other necessary expenses under subchapter I of

				chapter 57 of title 5, United States Code, while traveling away from such

				member’s home or regular place of business in the performance of the duties of

				the Board.

										

										(i)

										Appointment of Executive Director

										

											(1)

											In general

											The Board shall appoint,

				without regard to the provisions of law governing appointments in the

				competitive service, an Executive Director by action agreed to by a majority of

				the members of the Board.

										

											(2)

											Requirements

											The Executive Director

				shall have substantial experience, training, and expertise in finance,

				investments, and insurance.

										

											(3)

											Duties

											The Executive Director

				shall—

											

												(A)

												carry out the policies

				established by the Board;

											

												(B)

												invest and manage the SAFE

				Investment Fund in accordance with the investment policies established by the

				Board;

											

												(C)

												administer the provisions

				this part; and

											

												(D)

												prescribe such regulations

				(other than regulations relating to fiduciary responsibilities) as may be

				necessary for the administration of this part.

											

											(4)

											Administrative authority

											The Executive Director

				may—

											

												(A)

												appoint such personnel as

				may be necessary to carry out the provisions of this part;

											

												(B)

												subject to approval by the

				Board, procure the services of experts and consultants under section 3109 of

				title 5, United States Code;

											

												(C)

												secure directly from an

				executive agency, the United States Postal Service, or the Postal Rate

				Commission any information necessary to carry out the provisions of such part

				and the policies of the Board;

											

												(D)

												make such payments out of

				sums described in subsection (l) as the Executive Director determines are

				necessary to carry out the provisions of such part and the policies of the

				Board;

											

												(E)

												accept and use the services

				of individuals employed intermittently in the Government service and reimburse

				such individuals for travel expenses, as authorized by section 5703 of title 5,

				United States Code, including per diem as authorized by section 5702 of such

				title;

											

												(F)

												except as otherwise

				expressly prohibited by law or the policies of the Board, delegate any of the

				Executive Director’s functions to such employees under the Board as the

				Executive Director may designate and authorize such successive redelegations of

				such functions to such employees under the Board as the Executive Director may

				consider to be necessary or appropriate; and

											

												(G)

												take such other actions as

				are appropriate to carry out the functions of the Executive Director.

											

										(j)

										Discharge of responsibilities

										The members of the Board

				shall discharge their responsibilities solely in the interest of SAFE Account

				holders and beneficiaries under this part.

									

										(k)

										Annual independent audit

										The Board shall annually

				engage an independent qualified public accountant to audit the activities of

				the Board.

									

										(l)

										Source of Funds

										Payments authorized under

				this section shall be paid from administrative fees charged in accordance with

				section 253(c).

									

										(m)

										Submission of budget to Congress

										The Board shall prepare and

				submit to the President, and, at the same time, to the appropriate committees

				of Congress, an annual budget of the expenses and other items relating to the

				Board which shall be included as a separate item in the budget required to be

				transmitted to Congress under section 1105 of title 31, United States

				Code.

									

										(n)

										Submission of legislative recommendations

										The Board may submit to the

				President, and, at the same time, shall submit to each House of Congress, any

				legislative recommendations of the Board relating to any of its functions under

				this part or any other provision of law.

									.

					

					(b)

					Effective date and notice requirements

					

						(1)

						Effective date

						The amendments made by this

			 section shall apply to designations of accounts made with respect to payroll

			 periods beginning on or after January 1, 2007.

					

						(2)

						Notice requirements

						

							(A)

							In general

							Not later than January 1,

			 2007, the Commissioner of Social Security shall—

							

								(i)

								send to the last known

			 address of each eligible individual a description of the program established by

			 the amendments made by this section, that shall be written in the form of a

			 pamphlet in language that may be readily understood by the average

			 worker;

							

								(ii)

								provide for toll-free access

			 by telephone from all localities in the United States and access by the

			 Internet to the Social Security Administration through which individuals may

			 obtain information and answers to questions regarding such program; and

							

								(iii)

								provide information to the

			 media in all localities of the United States about such program and such

			 toll-free access by telephone and access by Internet.

							

							(B)

							Eligible individual

							For purposes of this

			 paragraph, the term eligible individual means an individual who,

			 as of the date of the pamphlet sent pursuant to subparagraph (A), is indicated

			 within the records of the Social Security Administration as being credited with

			 1 or more quarters of coverage under

			 section

			 213 of the Social Security

			 Act (42

			 U.S.C. 413).

						

							(C)

							Matters to be included

							The Commissioner of Social

			 Security shall include with the pamphlet sent to each eligible individual

			 pursuant to subparagraph (A)—

							

								(i)

								a statement of the number of

			 quarters of coverage indicated in the records of the Social Security

			 Administration as of the date of the description as credited to such individual

			 under section 213 of such Act and the date as of which such records may be

			 considered accurate; and

							

								(ii)

								the number for toll-free

			 access by telephone established by the Commissioner pursuant to subparagraph

			 (A)(ii).

							

				102.

				Adjustments to primary insurance amounts under part

			 A of title II

			 of the Social Security Act for

			 investing workers with SAFE accounts

				

					(a)

					In general

					

						Section

			 215 of the Social Security

			 Act (42

			 U.S.C. 415) is amended by adding at the end the

			 following:

					

						

							(j)

							Adjustment of primary

		  insurance amount in relation to deposits made to SAFE

		  Accounts(1)

								Except as provided in

				paragraph (2), an individual’s primary insurance amount as determined in

				accordance with this section (before adjustments made under subsection (i))

				shall be equal to—

								

									(A)

									the amount which would be

				so determined without the application of this subsection, multiplied by

								

									(B)

									1 minus the ratio

				of—

									

										(i)

										the sum of—

										

											(I)

											the total of all amounts

				which have been credited pursuant to section 252(b) to the SAFE Account held by

				such individual; plus

										

											(II)

											accrued interest on such

				amounts compounded annually up to the date of initial benefit entitlement based

				on the earning of the individual’s SAFE Account, assuming an interest rate

				equal to the projected interest rate of the Federal Old-Age and Survivors Trust

				Fund; to

										

										(ii)

										the expected present value

				of all future benefits paid based on the individual’s earnings, as of the date

				of initial benefit entitlement based on such earnings, assuming future

				mortality and interest rates for the Federal Old-Age and Survivors Trust Fund

				used in the intermediate projections of the most recent Board of Trustees

				report under section 201.

									

								(2)

								In the case of an

				individual who becomes entitled to disability insurance benefits under section

				223, such individual’s primary insurance amount shall be determined without

				regard to paragraph (1).

							.

				

					(b)

					Conforming amendment to Railroad Retirement Act of

			 1974

					Section 1 of the Railroad

			 Retirement Act of 1974 (45 U.S.C. 231) is amended by adding

			 at the end the following:

					

						

							(s)

							In applying applicable

				provisions of the Social Security Act

				for purposes of determining the amount of the annuity to which an individual is

				entitled under this Act, section 215(j) of the Social Security Act and part B of title II of

				such Act shall be disregarded.

						.

				

					(c)

					Effective date

					The amendments made by this

			 section shall apply with respect to computations and recomputations of primary

			 insurance amounts occurring after December 31, 2006.

				

				103.

				Tax treatment of investment-based social security

				

					(a)

					In general

					

						(1)

						In general

						Subchapter F of chapter 1 of

			 the Internal Revenue Code of 1986 (relating to exempt organizations) is amended

			 by adding at the end the following new part:

						

							

								IX

								Investment-based social security 

								

									Sec. 530A. Investment-based

				  social security.

								

								

									530A.

									Investment-based social security

									

										(a)

										General rule

										The SAFE Investment Fund

				and each SAFE Account are exempt from taxation under this subtitle.

				Notwithstanding the preceding sentence, a personal social security savings

				account is subject to the taxes imposed by section 511 (relating to imposition

				of tax on unrelated business income of charitable, etc. organizations).

									

										(b)

										Distributions

										

											(1)

											Federal annuity payment

											Any Federal annuity payment

				(as defined under section 254(b)(1) of the Social Security Act) shall be

				treated as a social security benefit for purposes of section 86.

										

											(2)

											Distribution of excess assets

											Any distribution from a

				SAFE Account under section 254(b)(3) of the Social Security Act shall be

				includible in gross income under rules under section 72.

										

										(c)

										Definitions

										For purposes of this

				section—

										

											(1)

											SAFE Account

											The term SAFE

				Account means an account established under section 252(a) of the

				Social Security Act.

										

											(2)

											SAFE Investment Fund

											The term SAFE

				Investment Fund means the fund established under section 253 of the

				Social Security Act.

										.

					

						(2)

						Clerical amendment

						The table of parts for

			 subchapter F of chapter 1 of such Code is amended by adding after the item

			 relating to part VIII the following new item:

						

							

								Part IX. Investment-based social

				security.

							

							.

					

					(b)

					Effective date

					The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2006.

				

				104.

				Study on use of private annuities for SAFE account

			 distributions

				

					(a)

					In general

					The Social Security

			 Investment Board shall conduct a study on the use of annuities provided by

			 private-sector financial institutions for the distribution of SAFE account

			 funds under section 254 of the Social Security Act.

				

					(b)

					Report

					Not later than 3 years after

			 the date of the enactment of this Act, the Social Security Investment Board

			 shall submit to the Committee on Finance of the Senate and the Committee on

			 Ways and Means of the House of Representatives a report describing the results

			 of the study under subsection (a).

				

				105.

				Study regarding financial literacy

				

					(a)

					Study

					

						(1)

						In general

						The Social Security

			 Investment Board shall conduct a thorough study of all matters relating to

			 programs to increase the financial literacy of Americans.

					

						(2)

						Matters studied

						The matters studied by the

			 Social Security Investment Board shall include—

						

							(A)

							existing Federal and

			 non-Federal financial literacy programs, including a review and performance

			 evaluation of such programs;

						

							(B)

							the coordination of existing

			 Federal and non-Federal financial education efforts; and

						

							(C)

							ideas for new public

			 initiatives to increase the financial literacy of all Americans.

						

					(b)

					Recommendations

					The Social Security

			 Investment Board shall develop recommendations on—

					

						(1)

						streamlining existing

			 financial literacy programs;

					

						(2)

						increasing financial literacy

			 for all Americans; and

					

						(3)

						new avenues for

			 public-private partnerships in financial literacy.

					

					(c)

					Report

					Not later than 6 months after

			 the date of the enactment of this Act, the Social Security Investment Board

			 shall submit a report to the President and to Congress which shall contain a

			 detailed statement of the findings and conclusions of the Social Security

			 Investment Board, together with its recommendations for such legislation and

			 administrative actions as it considers appropriate.

				

			II

			Debt-based social security

			

				A

				Adjustments

				

					201.

					Modification to retirement age

					Section 215(l)(1) of the

			 Social Security Act (42 U.S.C. 416(l)(1)) is amended—

					

						(1)

						by striking

			 and at the end of subparagraph (D);

					

						(2)

						by inserting and

			 before January 1, 2023, after December 31, 2021, in

			 subparagraph (E);

					

						(3)

						by striking the period at the

			 end of subparagraph (E) and by inserting ; and; and

					

						(4)

						by adding at the end the

			 following:

						

							

								(F)

								with respect to an

				individual who attains early retirement age after December 31, 2022, 68 years

				of age.

							.

					

					202.

					Modification of PIA factors to reflect changes in life

			 expectancy

					

						Section

			 215(a)(1) of the Social Security

			 Act (42 U.S.C. 415(a)(1)(B)) is

			 amended by redesignating subparagraph (D) as subparagraph (F) and by inserting

			 after subparagraph (C) the following:

					

						

							(D)

							(i)

								For individuals who

				initially become eligible for old-age insurance benefits in any calendar year

				after 2023, each of the percentages under clauses (i), (ii), and (iii) of

				subparagraph (A) shall be multiplied by the applicable factor for such year

				with respect to each year after 2023 and before the year following the year of

				initial eligibility.

							

								(ii)

								For purposes of clause (i),

				the term applicable factor means the actuarial number, expressed

				as a percentage and determined by the Commissioner of Social Security after

				taking into account the actuarial reduction under section 202(q) (without

				regard to the amendments made by section 203 of the

				Saving Social Security Act of

				2005), representing the historical increase in longevity of life

				for the most recent year.

							

							(E)

							For any individual who

				initially becomes eligible for disability insurance benefits in any calendar

				year after 2023, the primary insurance amount for such individual shall be

				equal to the greater of—

							

								(i)

								such amount as determined

				under this paragraph, or

							

								(ii)

								such amount as determined

				under this paragraph without regard to subparagraph (D) thereof.

							.

				

					203.

					Actuarial adjustment for retirements

					

						(a)

						In general

						

							Section

			 202(q) of the Social Security

			 Act (42

			 U.S.C. 402(q)) is amended—

						

							(1)

							in paragraph (1)(A), by

			 striking 5/9 and inserting the

			 applicable old-age benefit fraction (determined under paragraph

			 (12)(A)), and by striking 25/36 and

			 inserting the applicable spousal benefit fraction (determined under

			 paragraph (12)(B)); and

						

							(2)

							by adding at the end the

			 following:

							

								

									(12)

									For purposes of paragraph

				(1)(A)—

									

										(A)

										the applicable

				old-age benefit fraction for an individual who attains the age of 62

				in—

										

											(i)

											any year before 2024, is

				5/9;

										

											(ii)

											2024, is

				7/12;

										

											(iii)

											2025, is

				11/18;

										

											(iv)

											2026, is

				23/36;

										

											(v)

											2027, is

				2/3; and

										

											(vi)

											2028 or any succeeding

				year, is 25/36; and

										

										(B)

										the applicable

				spousal benefit fraction for an individual who becomes eligible for

				wife’s or husband’s insurance benefits in—

										

											(i)

											any year before 2024, is

				25/36;

										

											(ii)

											2024, is

				13/18;

										

											(iii)

											2025, is

				27/36;

										

											(iv)

											2026, is

				7/9;

										

											(v)

											2027, is

				29/36; and

										

											(vi)

											2028 or any succeeding

				year, is 5/6.

										.

						

						(b)

						Months beyond first 36 months

						Section 202(q) of such Act

			 (42 U.S.C.

			 402(q)) (as amended by subsection (a)) is amended—

						

							(1)

							in paragraph (9)(A), by

			 striking five-twelfths and inserting the applicable

			 fraction (determined under paragraph (13)); and

						

							(2)

							by adding at the end the

			 following:

							

								

									(13)

									For purposes of paragraph

				(9)(A), the applicable fraction for an individual who becomes

				eligible for old-age, wife’s, or husband’s insurance benefits in—

									

										(A)

										any year before 2024, is

				5/12;

									

										(B)

										2024, is

				16/36;

									

										(C)

										2025, is

				16/36;

									

										(D)

										2026, is

				17/36;

									

										(E)

										2027, is

				17/36; and

									

										(F)

										2028 or any succeeding

				year, is 1/2.

									.

						

						(c)

						Eligibility

						Section 202(q) of such Act

			 (as amended by the preceding provisions of this section) is amended further by

			 adding at the end the following new paragraph:

						

							

								(14)

								For purposes of this

				subsection, an individual shall be deemed eligible for a benefit for a month

				if, upon filing application therefor in such month, such individual would be

				entitled to such benefit for such month.

							.

					

						(d)

						Effective date

						The amendments made by this

			 subsection shall apply to individuals who, in connection with old-age, wife’s,

			 and husband’s insurance benefits under title II of the

			 Social Security Act, become eligible

			 for such benefits (within the meaning of section 202(q)(14) of such Act (as

			 amended by this subsection)) in years after 2023.

					

				B

				Maintenance of social security trust funds

				

					211.

					Maintenance of adequate balances in the social security trust

			 funds

					

						(a)

						In General

						Section 201 of the Social

			 Security Act (42 U.S.C. 401) is amended by adding at the end the following new

			 subsection:

						

							

								(o)

								In addition to amounts

				otherwise appropriated under the preceding provisions of this section to the

				Trust Funds established under this section, there is hereby appropriated for

				each fiscal year to each of such Trust Funds, from amounts in the general fund

				of the Treasury not otherwise appropriated, such sums as may be necessary from

				time to time to maintain the balance ratio (as defined in section 709(b)) of

				such Trust Fund, for the calendar year commencing during such fiscal year, at

				not less than 100 percent. The sums to be appropriated under the preceding

				sentence shall be determined by the Commissioner of Social Security and

				certified by the Commissioner to each House of the Congress not later than

				October 1 of such fiscal year. In making such determination and certification,

				the Commissioner shall use the intermediate actuarial assumptions used by the

				Board of Trustees of the Trust Funds in its most recent annual report to the

				Congress prepared pursuant to subsection (c)(2). The Commissioner shall also

				transmit a copy of any such certification to the Secretary of the Treasury, and

				upon receipt thereof, such Secretary shall promptly take appropriate actions in

				accordance with the certification.

							.

					

						(b)

						Effective Date

						The amendment made by

			 subsection (a) shall apply with respect to fiscal years beginning after the

			 date of the enactment of this Act.

					

